MONROE, C. J.
This suit was instituted a few months later than that entitled Leonce M. Soniat v. Board of State Affairs et al., 83 South. 760,1 No. 23338 of the docket, this day decided, and involves less land and less taxes; the amount hero claimed being $3,153.23. Plaintiff herein appears to have complained to the assessor, or board of reviewers, of the assessment (for the tax of 1917) which he here-seeks to have corrected, but, like the plaintiff in the case mentioned, he failed to institute his suit on or before the 1st day of November of the year in which the assessment was made, and thereby forfeited that right. He nevertheless obtained judgment as prayed for. The law governing the two cases is fully stated in the Soniat Case, above mentioned.
For the reasons thus assigned and those assigned in the case of Leonce M. Soniat v. Board of State Affairs et al.,1 83 South. 760, this day decided, therefore:
It is ordered and decreed that the judgment appealed from be annulled; that plaintiff’s demands be rejected and this suit dismissed; that there now be judgment in favor of L. Austin Fontenot, herein appearing as attorney for the tax collector, and against the plaintiffs W. E. Dreibolz and Francis Martin, in solido,' in the sum of $315.32, as the commission and penalty allowed and imposed by section 16 of Act 140 of 1916, with legal interest thereon from the date upon which this judgment shall become final. It is further decreed that plaintiff pay all costs.

 Ante. p. 450.


 Ante. p. 450.